Citation Nr: 0203830	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  99-18 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for angioneurotic edema, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO increased 
the evaluation for angioneurotic edema from 20 percent to 40 
percent effective to November 6, 1998, but denied any further 
increase.  


FINDING OF FACT

The veteran is in receipt of a 40 percent rating for 
angioneurotic edema and there is no evidence of an unusual or 
exceptional disability picture.


CONCLUSION OF LAW

An evaluation in excess of 40 percent for angioneurotic edema 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.104, Diagnostic Code 7118 (2001); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000.  In pertinent part, 
this law redefines VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The RO has enacted regulations to 
implement the provisions of the VCAA.  66 Fed. Reg. 45620-
45632 (Aug. 29, 2001).  These changes in law are potentially 
applicable to the claim on appeal.  See  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and a Supplemental 
Statement of the Case (SSOC), the RO has advised the veteran 
(and her representative) of the Reasons and Bases in denying 
her claim.  In this case, the veteran, her husband and her 
co-workers have presented statements in support of her claim.  
The veteran has also submitted treatment records from her 
private physicians.  The RO has obtained her VA outpatient 
clinical records, and provided her VA examinations in January 
1999 and June 2001.  As the veteran is in receipt of the 
maximum schedular evaluation for her angioneurotic edema, the 
Board finds that no reasonable possibility exists that any 
further assistance would aid in substantiating her claim.

The veteran claims entitlement to a rating in excess of 40 
percent for her angioneurotic edema.  According to her 
statements and testimony of record, her disability primarily 
involves recurrent episodes of swelling which begin in her 
hands and migrate to most parts of her body.  She describes 
her swelled areas as hot, red and painful to touch.  She 
occasionally has episodes of syncope as well as tongue 
swelling which obstructs her airway passage.  She has 
difficulty of use of affected parts, and requires bed rest 
during exacerbations.  She feels embarrassment to be seen in 
public, and has submitted photographic evidence showing 
involvement of her face and upper back areas.  She testified 
that, on average, her exacerbations occur every two weeks and 
last up to several days in duration.  These episodes are 
unpredictable, but could be triggered by some amount of minor 
physical trauma.  She is unable to work during these 
episodes, but has been able to maintain employment as a bus 
monitor.

The veteran's husband testimony corroborates the veteran's 
descriptions of her angioneurotic edema symptomatology.  He 
describes her swelling as involving large areas of her body.  
He monitors her health status during exacerbations, and 
indicates that she is unable to perform household chores 
during these time periods.  He does not take his wife to 
social events as her physical disfigurement causes her 
embarrassment.  Statements from the veteran's co-workers also 
corroborate her symptoms of body part swelling which look 
painful and disfiguring.

The veteran's service medical records reflect treatment for 
episodic swelling involving the neck, eyes, arms and face.  
She was diagnosed with allergic dermatitis which was treated 
with Benadryl and Prednisone.  On VA Compensation and Pension 
(C&P) examination in December 1993, the veteran reported 
multiple episodes of migratory swelling that had been treated 
with Benadryl and Prednisone.  At that time, she was given a 
diagnosis of chronic urticaria.  A VA clinical record dated 
that same month noted her history of intermittent episodes of 
body swelling, sometimes triggered by light trauma, which 
occurred approximately every 2 weeks.  There was no evidence 
of vascular problems at that time.

In a rating decision dated in March 1994, the RO granted 
service connection for angioneurotic edema, and assigned an 
initial 20 percent evaluation.

Thereafter, the veteran's private and VA clinical records 
reflect her treatment for recurrent body swelling, diagnosed 
as angioedema and urticaria, that reportedly lasted several 
days in duration.  Testing revealed that she was allergic to 
dust, mite, horse, dog, wool and certain types of foods.  Her 
treatment regimen included allergy shots, Hismanal, 
Prednisone, Ibuprofen and Benadryl.  A November 1995 VA 
anaphylactoid illness consultation indicated an assessment of 
probable, idiopathic chronic angioedema with a recommendation 
of non-sedative anti-histamine treatment.  

By means of a VA Form 21-4138 filing received in November 
1998, the veteran filed her current claim for an increased 
rating for service connected angioneurotic edema.  At that 
time, she submitted medical records from Stringfellow 
Memorial Hospital evidencing her inpatient treatment for 
urticaria in August 1996.  Her complaint included swelling 
and hotness of the right hand, face, tongue and back with an 
episode of syncope.  Her areas of swelling were medically 
described as "whelps."  Her treatment included cold 
compress and Benadryl.

On VA C&P examination in January 1999, the veteran reported 
at least one episode of pruritis, swelling and urticaria 
every one to two weeks.  She had two emergency room visits in 
the past year.  She noted that past treatment was without 
benefit, but that her frequent use of Atarax helped to abort 
her angioneurotic attacks.  However, she stated that her 
Atarax use made her drowsy and interfered with her activities 
as a bus monitor.  Her physical examination was unremarkable.  
However, the examiner provided the following impression:

Angioneurotic edema diagnosed while in 
service, in 1978.  [The veteran] had severe 
flare-up post-operatively in 1988.  Since 
that time she has had fairly regular 
exacerbations, numbering at least two per 
month with two emergency room visits for 
severe exacerbations.  She is on regular 
medication which she takes for frequent 
flare-ups.  The medication does interfere 
with her employment and she has to moderate 
the use of this while on the job.  This has 
become more debilitating and frequent with 
regard to the attacks and she is asking for 
further evaluation.

In a decision dated in April 1999, the RO increased the 
evaluation for angioneurotic edema to a 40 percent rating 
effective to November 6, 1998.

Thereafter, the veteran's private clinical records document 7 
specific visits to treat angioneurotic edema between the time 
period from August 1999 to December 2000.  On VA C&P 
examination in June 2001, she described progressively 
worsening attacks of angioneurotic edema manifested by red, 
warm, tender and painful areas of swelling which affected 
different parts of her body, including her face, body, hands 
and feet.  Her episodes occurred once a week, and lasted as 
long as three to four days in duration.  During these 
exacerbations, she stayed in bed as she felt weak and faint.  
Generally, the symptoms began in her palms and lips and 
spread rapidly to the areas of her tongue, face, hands and 
other areas of her body.  There were no particular provoking 
conditions.  Her current treatment with Benadryl was somewhat 
effective.  Her condition interfered with her ability to work 
and perform household chores.  She had missed five days of 
work for the calendar year.  Her physical examination was 
unremarkable, but she submitted to the examiner photographs 
of her condition during an exacerbation.  She was given a 
diagnosis of "Chronic recurrent angioneurotic edema, chronic 
urticaria, etiology unestablished, incapacitating."

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2001).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities at 38 C.F.R. Part 4 
(Schedule).  The currently assigned 40 percent rating 
contemplates angioneurotic edema attacks without laryngeal 
involvement lasting one to seven days or longer and occurring 
more than eight times per year, or; attacks with laryngeal 
involvement of any duration occurring more than twice a year.  
38 C.F.R. § 4.104, Diagnostic Code 7118 (2001).  This is the 
maximum allowable schedular rating for this disability.  As 
such, any claim for a higher schedular evaluation must be 
denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Nonetheless, the Board is still required to consider whether 
to refer the veteran's claim to the Director of Compensation 
and Pension Service for extra-schedular consideration under 
the provisions of 38 C.F.R. § 3.321(b).  See Moyer v. 
Derwinski, 2 Vet. App. 289 (1992) (VA must consider the 
provisions of 38 C.F.R. § 3.321(b) when a claimant is in 
receipt of the maximum schedular evaluation).  The provisions 
of 38 C.F.R. § 3.321(b) states as follows:

Ratings shall be based as far as 
practicable, upon the average impairments of 
earning capacity with the additional proviso 
that the Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  To accord 
justice, therefore, to the exceptional case 
where the schedular evaluations are found to 
be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station 
submission, is authorized to approve on the 
basis of the criteria set forth in this 
paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or unusual 
disability picture with such related factors 
as marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The evidence in this case clearly establishes that the 
veteran experiences frequent, severe attacks of angioneurotic 
edema which migrates to different parts of her body.  Her 
condition has been characterized as painful and physically 
disfiguring at times.  The Board accepts as credible her 
report of frequency of episodes between once a week or once 
every two weeks, and lasting as long as three to four days in 
duration.  Her records show 7 clinic visits during the time 
period from August 1999 to December 2000 with additional 
report of two emergency room visits.  She missed five days of 
work over a 6 month period for the year 2001.

Based upon a review of the evidence, the Board fails to 
ascertain any interference with the veteran's employment 
which is not contemplated by the regular schedular criteria.  
Under VA's Schedule, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2001).  From the veteran's testimony and statements of 
record, the Board presumes that the veteran misses work at 
least 2 business weeks per year as a result of her 
angioneurotic edema.  She also requires some use of leave for 
clinical visits.  The Board finds that her level of loss of 
working time is proportionate to the loss of working time 
reflected by her 40 percent disability rating under 
Diagnostic Code 7118.  In fact, the criteria for a 40 percent 
disability rating under Diagnostic Code 7118 contemplates 
angioneurotic attacks which last longer in duration.  Thus, 
the Board does not find any "marked" interference with the 
veteran's employment not contemplated by the regular 
schedular criteria.  As such, there is no basis for further 
action on this question.  VAOPGCPREC 6-96 (1996).


ORDER

An evaluation in excess of 40 percent for angioneurotic edema 
is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

